 In the Matter of MILLIRON'S, EMPLOYERandGENERALWARE-HOUSEMAN'SUNION, LOCAL598,INTERNATIONAL BROTI IERILOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS, A. F. L.,PETITIONERCase No. 21-R-3486.-Decided January 14, 1947Sheppard,Mullin, Richter and Balthis,byMessrs.George R.Richter, Jr.,andRoy Littlejohn,of Los Angeles, Calif., for the Em-ployer.Messrs. Gene BlackwellandJames A. Walker,of Los Angeles,Calif., for the Petitioner.Mrs. Platonia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at LosAngeles, California, on August 27, 1946, before George H. O'Brien,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.At the hearing,the Employer moved to dismiss the petition on the grounds that it isnot engaged in interstate commerce and that the unit petitioned foris inappropriate. - The hearing officer referred this motion to theBoard.For the reasons hereinafter set forth, the motion is herebydenied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMilliron's, a California corporation, is engaged in operating a re-tail department store in Los Angeles, California, carrying a generalline of merchandise.It leases several of the store's departments toconcessionaires for private operation.It employs approximately 700employees.During the fiscal year ending June 30, 1946, the total cost of goodsand merchandise purchased by Milliron's and its lessees exceeded 51/2million dollars; during the same period the total sales exceeded 10million dollars.More than 31/2 million dollars' worth of the total72 N. L. R B., No. 15.69 70DECISIONSOF NATIONALLABOR RELATIONS BOARDmerchandise and materials purchased originated from points outsidethe State of California, and more than $43,000 of all goods sold wasshipped to destinations outside the State.We find, contrary to its contention, that the Employer is engaged incommerce within the meaning of the National Labor Relations ActII.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an tppi;opriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all employees at the Employer's 720North Spring Street warehouse, excluding supervisory employees.The Employer objects to the scope of the unit sought for the reasonthat it does not embrace all its warehouse employees; 2 it contests thepropriety of grouping all employees in its warehouses in one unitbecause the work performed by some of them, namely, the cabinetmaker, the finishers, and the furniture claims adjuster, requires specialskill and training not required for the work performed by other ware-house employees; and in any event, it opposes inclusion within theunit of the furniture claims adjuster and the porter at the SpringStreet warehouse, the elevator operator at the Maxine warehouse, andtemporary warehousemen who may be employed at either warehouse.The unit sought by the Petitioner is one. confined to employees en-gaged essentially in warehousing operations in a building geograph-ically separated from other operations of the Employer, and supervisedimmediately by a warehouse manager whose authority extends only tothe employees whose representation the Petitioner seeks.While it istrue that some of the employees so engaged do have duties requiringIMatter of Desneond's, Inc.,68 N L R B 379 ,Matter of M. E Blatt Company,38N L R B 1210, 47 N L R 13 1055, Board's orders enforced,N L R B. v M. E BlattCompany,143 P (2d) 268(C C A 39).2The Employer also has another warehouse known as the Maxime warehouse. TheSpring Street warehouse is housed in a separate building about 14 blocks from the Em-ployer's retail store, whereas the Maxime warehouse is housed in the upper floors of thesame building in whichthe retailstore is housedTheie are approximately 24 employeesat the Spring Street warehouse and 2 or 3 at the liaxime warehouse. MILLIRON'S71special skills and training, the unit sought is, in the main, a clearlyidentifiable administrative unit of warehouse employees such as wehave heretofore found appropriate in other cases.3No reason here ap-pears to warrant departure from our prior decisions.With respect to the contention as to the inclusion of Maxime ware-house employees, it appears from the record that, despite the geo-graphical separation of the Employer's two warehouses, all theEmployer's warehousing operations are operated as an integrated unitunder the over-all supervision of the superintendent of warehouse anddelivery and that employees of the Maxime warehouse are frequentlyinterchanged with employees at the Spring Street warehouse perform-ing similar duties.Under the circumstances, we find, contrary to thePetitioner's contention, that the unit should embrace employees ofboth the Employer's warehouses.As hereinabove indicated, the parties are in dispute as to the inclu-sion or exclusion of the furniture claims adjuster and the porter atthe Spring Street warehouse, the elevator operator at the Maximewarehouse, and temporary warehousemen who may be employed ateither warehouse.The furniture claims adjusteroperates out of the Spring Streetwarehouse under the supervision of the warehouse manager and hasduties relating to the adjustment of claims made by customers withrespect to damaged or defective furniture.He inspects the furnitureat customer's homes whenever a claim is made and, whenever possible,makes minor repairs. In the event he finds the damage to be irrepa-rable, he makes recommendations to the clauns department relativeto the amount of monetary compensation which the customer shouldreceive,which recommendations are usually followed.Like otheremployees engaged at the warehouse in repairing and finishing fur-niture, his duties require that he be skilled in furniture repairing.Inasmuch as he repairs furniture and is within the same administra-tive division,we are of the opinion that his interests are sufficientlyallied to those of the other warehouse employees to warrant his In-clusion in the unit.Accordingly, we shall include him.The porteris assigned to a department other than the warehousedepartment.He spends only about 3 hours a day at the Spring Streetwarehouse and the remainder of his time at the Employer's retailstore.Inasmuch as he is not assigned to the warehouse and spendsonly a small proportion of his time in working that department, weshall exclude him from the unit.The elevator operatorspends all his time_in carrying passengers toand from the various floors of the Maxime warehouse.However, heaMatter of Marshall Fiend Company,35 N L R B 1200,Matterof John Deere PlowCompany,58 N L R B 972 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDworks under the supervision of another department and does nowarehousing work.We shall exclude him from the unit.Tennpbrary wa-rehousem,enare employees hired by the Employerduring the summer months, during exceptionally busy periods, duringthe Christmas season or during sales conducted by the Employer atits retail store.Many of those hired are high school or college stu-dents working during vacation periods, and none have any expecta-tion either of permanent tenure of or regular seasonal employment.We shall, accordingly, exclude them from the unit.4We find that all employees of the Employer ' at its Spring Streetand Maxime warehouses, including the furniture claims adjuster, butexcluding the porter, the elevator operator, the warehouse managerat the Spring Street warehouse, and any or all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Milliron's, Los Angeles, Cali-fornia, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Twenty-first Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by General Warehousemen's Union, Local598, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers, A. F. L., for the purposes of collective bargaining.aMatter of Sclwnieg Industries,62 N L R B 1474,Matterof Ame,icanCyanamid JChemical Corporation,62N.L R B 925,Matter of Jasper Cabinet Company,61N L R B 961.sThe parties agree that employees hired by the Employer's lessees to perform,warehous-ing operations and carried on the lessees'pa3 rolls are not to be considered as being withinthe unit.